Citation Nr: 0931583	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-17 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for tinnitus.  

2. Entitlement to service connection for allergic rhinitis.  

3.  Entitlement to an initial compensable rating for 
patellofemoral syndrome prior to December 17, 2008, and an 
initial rating higher than 10 percent from December 17, 2008.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from October 1989 to 
March 1990 and active service from December 2003 to March 
2005.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision, dated in October 
2005, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas that denied the benefits sought on 
appeal.  In a rating decision in February 2009, the RO 
granted a 10 percent rating for patellofemoral syndrome of 
the left knee, effective December 17, 2008.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard it is not clear that all of the Veteran's service 
medical records have been obtained.  

The record shows the Veteran served in the Army Reserves, and 
had active duty for training from October 1989 to March 1990 
and active service from December 2003 to March 2005.  In July 
2005, the Veteran reported that he continued to be in the 
Army Reserves.  His DD 214 Forms show that during active duty 
for training from October 1989 to March 1990, he was with CO 
C 577th ENGR EN 1ST ENGR BDE, USABC&FLU and the command he was 
transferred to was CO C 980TH ENGR EN.  He continued to 
service with 980 EN BN CO C CBT HVY during his active service 
from December 2003 to March 2005.  In May 2005, VA requested 
the Veteran's service treatment records from his unit, 980th 
ENG BN.  

There are some service treatment records associated with the 
claims file.  However, there is some confusion as to the 
source of the service treatment records in the claims folder, 
as the Statement of the Case in May 2006, indicated that a 
copy of service treatment records, from July 1989 to April 
2005, was received from the Veteran.  There is no indication, 
from the 980th ENG BN, that the Veteran's service treatment 
records were forwarded.  Further, the Veteran's service 
treatment records from CO C 577th ENGR EN 1ST ENGR BDE, 
USABC&FLU appear to be outstanding.  The Board would also 
observe that when service treatment records were requested in 
May 2005 that the request was addressed to the Air Force 
Military Personnel Center, but the Veteran served in the U.S. 
Army, not the U.S. Air Force.

As the service treatment records are pertinent to the 
Veteran's claim for an initial higher rating for a left knee 
disability, which was filed within one year of separation 
from service, and his service connection claims for tinnitus 
and allergic rhinitis, these records must be obtained and 
added to the claims folder.  If the records are unavailable, 
a specific finding of unavailability needs to be documented.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and request that he identified the Reserve 
unit(s) he was assigned to following his 
service separation in March 2005.

2.  The RO/AMC should again attempt to 
obtain the Veteran's service treatment 
records from official sources.  If 
necessary, a request for service treatment 
records should be made to the specific 
units the Veteran was assigned to, 
specifically CO C, 577th ENGR BN, 1ST ENGR 
BDE, from 1989 to 1990, from CO C, 980th 
ENGR BN from 2003 to 2005, and from any 
Reserve unit the Veteran reports he 
service with after March 2005.  If the 
records are unavailable, a specific 
finding of unavailability should be made 
and the Veteran should be notified in 
compliance with 38 C.F.R. § 3.159(e).  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




